Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-2-2007

USA v. Chatman
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1249




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Chatman" (2007). 2007 Decisions. Paper 631.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/631


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL



                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                     No. 06-1249

                          UNITED STATES OF AMERICA
                                     v.
                              MARCUS CHATMAN

                         Appeal from Order of January 4, 2006
                           in the United States District Court
                        for the Western District of Pennsylvania
                                (Crim. No. 05-cr-00142)
                                Honorable Alan N. Bloch

                               Submitted April 19, 2007

                      Before: MCKEE, AMBRO, Circuit Judges
                                 MICHEL,* Judge


                            (Opinion Filed: August 2, 2007)

                              ______________________

                                     OPINION
                              ______________________


MCKEE, Circuit Judge

      Marcus Chatman appeals the sentence that was opposed following his guilty plea


      *
         Honorable Paul R. Michel, Chief Judge, United States Court of Appeals for the
Federal Circuit, sitting by designation.

                                           1
to counts one and two of an indictment charging him with violating 21 U.S.C. § 846 and

18 U.S.C. § 922(c)(1). For the reasons that follow, we will affirm.

       Inasmuch as we write primarily for the parties, we need not reiterate the factual or

procedural background of this case. The only issue Chatman raises on appeal is whether

the district court erred in not considering all of the sentencing factors delineated in 18

U.S.C. § 3553(a) in imposing sentence. In United States v. Cooper, 437 F3d 324, 330

(3d Cir. 2006), we stated that the record of a sentencing proceeding must contain

sufficient discussion of 18 U.S.C. § 3553(a) for us to determine “if the court acted

reasonably in imposing [v] sentence.” The situation here is a bit unusual because the

defendant asked to be sentenced at the bottom of the applicable guideline range, and he

now appeals the sentence that he requested. In imposing the sentence, the court only

mentioned the sentencing guidelines, and the seriousness of the offense. The court did

not otherwise specifically refer to 18 U.S.C. § 3553(a).

       The defendant did not object to the sentence or the guideline calculation at

sentencing. In fact, when the court informed the defendant that it was going to sentence

the defendant to the bottom of the guideline range as the defendant requested, the

defendant merely thanked the court for the expression of mercy and expressed remorse

for his conduct. App. 46.

       In United States v. Grier, 475 F3d 556 (3d Cir. 2006)(en banc), we remanded a

sentence to the district court where the transcript from the sentencing proceeding


                                              2
reflected that the court’s only explanation of the sentence was that it had considered the

sentencing factors enumerated under 18 U.S.C. § 3553(a). Relying upon our decision in

Cooper, we explained that “we lack[ed] a sufficient record to review Grier’s sentence for

““reasonableness.”” 475 F3d, 571. This situation is different. We are not willing to

conclude that the district court was unreasonable in listening to the defendant and,

without any objection from the defendant, then imposing a sentence that the defendant

requested - a sentence that was within the guidelines.

       Under these circumstances, remanding for a specific explanation of the § 3553(a)

factors would promote process and form into folly. Given the defendant’s arguments at

sentencing, his background as a career offender, the guideline range of 262 to 327

months, the need to deter others and to punish the defendant as well as the apparent

absence of serious efforts at rehabilitation given the defendant’s criminal history, we

conclude that the sentence that was imposed was reasonable.

       Accordingly, for the reasons set forth above, we will affirm the judgment of

sentence dated January 4, 2006.




                                             3